1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   TYRONE MURPHY,                            Case No. CV 19-1836-PA (GJS)
12                Petitioner
13           v.                                 JUDGMENT
14   UNKNOWN,
15                Respondent.
16
17
18      Pursuant to the Court’s Order: Summarily Dismissing Petition Without
19   Prejudice; And Denying A Certificate Of Appealability,
20
21      IT IS ADJUDGED THAT the above-captioned action is dismissed without
22   prejudice.
23
24   DATE: March 14, 2019                 __________________________________
                                          PERCY ANDERSON
25                                        UNITED STATES DISTRICT JUDGE
26
27
28
